Name: Commission Regulation (EEC) No 3140/90 of 30 October 1990 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/22 Official Journal of the European Communities 31 . 10. 90 COMMISSION REGULATION (EEC) No 3140/90 of 30 October 1990 fixing the import levies on cereals and on wheat or rye flour, groats and meal  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 29 October 1990 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1801 /90 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (J), and in particular Article 13 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (}), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 1801 /90 0 and subsequent amending Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 31 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28. J. 1990, p. 1 . O OJ No L 164, 24. 6 . 1985, p. 1 . ( «) OJ No L 201 , 31 - 7. 1990, p. 9 . ft OJ No L 167, 30 . 6 . 1990, p. 8 . 31 . 10 . 90 Official Journal of the European Communities No L 302/23 ANNEX to die Commission Regulation of 30 October 1990 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Levies Portugal Third country 0709 90 60 26,98 141,30 (2 ) ( 3) 07129019 26,98 141,30 00 1001 10 10 21,43 192,65 00 1001 10 90 21,43 192,65 00 1001 90 91 27,45 165,12 1001 90 99 27,45 165,12 1002 00 00 53,04 159,05 0 1003 00 10 44,41 149,48 1003 00 90 44,41 149,48 1004 00 10 36,05 137,93 1004 00 90 36,05 137,93 1005 10 90 26,98 141,30 00 100590 00 26,98 14130 00 100700 90 44,41 143,73 0 1008 10 00 44,41 56,37 1008 20 00 44,41 122,24 0 1008 30 00 44,41 55,98 0 1008 90 10 0 0 1008 90 90 44,41 55,98 1101 00 00 51,94 244,68 1103 10 00 86,90 236,18 1103 11 10 46,41 312,72 1103 11 90 55,55 263,71 (') where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (J) In accordance with Regulation (EEC) No 715/90 the levies arc not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (J) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by ECU 1,81 /tonne. (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is applied in accordance with Regulation (EEC) No 715/90. 0 Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (*) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) and Commission Regulation (EEC) No 2622/71 (OJ No L 271 , 10. 12. 1971 , p. 22). Q The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triti ­ cale).